Citation Nr: 9908141	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-13 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than May 31, 1988, 
for a grant of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 1965 to April 
1968, to include service in the Republic of Vietnam.

The issue of the veteran's entitlement to an effective date 
earlier than July 24, 1989, for a grant of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
was before the Board of Veterans' Appeals (BVA or Board) in 
August 1997, at which time such matter was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, for additional development.  The Board's 
remand was prompted by action of the veteran's representative 
at a BVA hearing held in July 1997, when the issue of clear 
and unmistakable error (CUE) in the RO's determination of 
June 19, 1989, in which entitlement to service connection for 
PTSD was denied, was initially raised.  In rating action 
undertaken in March 1998, the RO concluded that there was CUE 
in its decision of February 27, 1990, in assigning an 
effective date of July 24, 1989, for a grant of service 
connection for PTSD, because a prior claim, one filed 
November 15, 1988, was not a finally adjudicated claim and 
because additional evidence in the form of a VA medical 
examination was received within the appeal period of the 
November 1988 claim.  Based on its review of the record, the 
RO further found that an informal claim had been submitted on 
May 31, 1988, followed by a formal claim in November 1988, 
and that a diagnosis of probable PTSD was made on May 31, 
1988, with subsequent confirmation of the PTSD diagnosis 
later in 1988.  Based on the foregoing, the RO assigned an 
effective date of May 31, 1988, for the veteran's grant of 
entitlement to service connection for PTSD.  The RO further 
concluded that, in light of the above-noted action, the 
question of CUE in the rating action of June 19, 1989, was no 
longer at issue.


FINDINGS OF FACT

1.  No formal or informal claim of entitlement to service 
connection for PTSD was filed by or on behalf of the veteran 
prior to July 28, 1981.

2.  On July 28, 1981, the veteran submitted to VA an informal 
claim of entitlement to service connection for PTSD, that was 
not acknowledged as such by VA at the time and no application 
for formalizing of the informal claim of July 28, 1981, was 
thereafter furnished to the veteran by VA for execution.

3.  The veteran's PTSD has its onset in 1969.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of July 
28, 1981, but none earlier, for a grant of entitlement to 
service connection for PTSD have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 
3.157, 3.160, 3.400(b)(2)(i) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Action of the RO in February 1990 resulted in the 
establishment of service connection for the veteran's PTSD, 
and on that occasion, an effective date of July 24, 1989, for 
the grant of PTSD was assigned.  At that time, the date, July 
24, 1989, was considered to be the date on which the veteran 
entered his claim.  As referenced in the Introduction, the 
effective date was modified to May 31, 1988, by RO action in 
March 1998, based on its finding that the veteran had entered 
an informal claim on May 31, 1988, the date of a VA 
outpatient treatment record identifying a diagnosis of 
possible PTSD, and the formalization of that claim by the 
veteran's filing of a VA Form 21-526, Veteran's Application 
for Compensation or Pension, on November 9, 1988.  

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1998).

Where a grant of disability compensation is made on the basis 
of direct service connection, the effective date will be the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  38 U.S.C.A. § 5110(b)(1) 
(West 1991); 3.400(b)(2)(i) (1998).  Otherwise, the effective 
date will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (1998).

It is contended by and on behalf of the veteran that 
treatment records compiled by VA in November 1972 and 
reflecting a diagnosis of an anxiety state represent an 
informal claim of entitlement to service connection for PTSD.  
It is further argued that, inasmuch as VA failed to furnish 
to the veteran the requisite claim form with which to 
formalize his November 1972 claim, such remains a pending 
unadjudicated claim.  In addition, it is asserted that, under 
38 C.F.R. § 3.157, entry of a diagnosis, alone, constitutes 
an informal claim and the holding in Servello v. Derwinski, 3 
Vet. App. 196 (1992) is cited as the authority for that 
assertion.  In the alternative, it is argued that the Board 
in its August 1997 remand directed the RO to look to all 
communications in the claims folder in order to determine 
whether any formal or informal claim was filed prior to 
November 1988 and that the RO failed to comply fully with 
that directive.  For that reason, and because further medical 
opinion is needed as to the relationship between the symptoms 
and diagnoses in 1972 and the diagnosis of PTSD in May 1988, 
additional development of the evidence is sought by the 
veteran's representative.

This case requires resolution of the following two, separate 
matters:  (1) The date on which the veteran initially filed a 
claim for service connection for PTSD, be it formal or 
informal; and (2) the date of onset of the veteran's PTSD.  
It is undisputed that a formal claim for service connection 
for PTSD, that is a specific claim in the form prescribed by 
the Secretary of VA per 38 C.F.R. § 3.151, was filed on 
November 9, 1988, and it is neither alleged nor shown that a 
formal claim therefor was received by VA at any point prior 
to November 9, 1988.  While the undersigned is mindful that 
the RO determined in March 1998 that entry of a diagnosis by 
a VA clinician on May 31, 1988, represented an informal claim 
for service connection for PTSD, an examination of the 
actions undertaken by the veteran and VA prior to the 
aforementioned date is thus necessitated in order to 
ascertain whether an informal claim for the benefit is 
question was submitted prior to May 31, 1988.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his duly authorized representative, a Member of 
Congress, or some other person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (1998).  Such informal claim 
must identify the benefit sought.  Id.; see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997) [citing the definition of a claim 
or application outlined in 38 C.F.R. § 3.1(p) as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit]. 

The record reflects that the veteran served honorably in the 
United States Marine Corps from December 1965 to April 1968, 
inclusive of service in Vietnam.  While in combat in Vietnam, 
he sustained injures for which he was later awarded the 
Purple Heart Medal.  Service medical records are devoid of 
complaints or findings of any acquired psychiatric disorder.  
His initial application for VA benefits was received by the 
RO in March 1969, wherein he sought service connection for a 
bullet wound of the left lung, fractured ribs, back trouble, 
nerve damage of the left arm, wound scars of the back and 
left shoulder, and a left knee wound.  No claim for service 
connection for a psychiatric disorder or notation of prior 
treatment therefor was offered, and the veteran's mental 
status was found to be intact on a VA medical examination 
that followed in May 1969.  Service connection was thereafter 
granted by the RO in rating action of September 1969 for a 
wound of the left shoulder, a wound of the left pleural 
cavity, a scar of the left knee, a wound of the right leg 
from a punji stick, and residuals of an right ankle fracture.  
In September 1969, the veteran noted the following in a 
September 1969 statement:

I do not agree with the finding of the 
disabilities as stated in award letter dated 
September 9, 1969, and I wish to appeal the 
decision.

He thereafter failed to respond to RO letters requesting 
clarification, and he was advised in a letter, dated in 
February 1970, that no further action would be taken.

In January 1973, the veteran requested additional disability 
compensation, noting that his back, shoulder and lung 
condition had rendered him unable to work for a period of six 
months in 1971 and for a period of seven months during 1972.  
Reference was made to an attached medical certificate 
(identifying treatment by F. R. Schultz, M.D., for a chronic 
low back disorder and bursitis of the left shoulder girdle), 
as well as treatment received in late 1972 at a VA facility 
in Saginaw, Michigan.  No mention of any psychiatric disorder 
was therein made by the veteran.

Records then obtained by the RO show that the veteran sought 
and obtained outpatient medical assistance at a VA facility 
on November 2, 1972, complaining of, among other things, 
nervousness and chronic fatigue.  Diagnoses of pain in the 
left chest of an undetermined etiology and of an anxiety 
state were offered on that occasion; in follow-up to that 
visit, there was noted later in November 1972 to be a 
diagnosis of an anxiety neurosis with a question of a phobia 
involving the heart.  Obtained by the RO in February 1973 
were additional records of VA treatment compiled in January 
and February 1973 principally for the veteran's lumbosacral 
back strain.  The records involving the VA medical care 
received from November 1972 to February 1973 reflect that the 
veteran did not verbalize any belief on his part that his 
anxiety state or anxiety neurosis was of service origin, nor 
do they identify an intention on his part to obtain VA 
compensation for any psychiatric disorder shown during that 
period of time.

The report of a VA examination in February 1973 reveals no 
complaints or findings involving a psychiatric disorder.  
Action by the RO in March 1973 was effected for the rating of 
the veteran's claim for increase for service-connected 
disabilities.

Records involving VA medical treatment from June 1973 to 
February 1975 identify no complaints or findings of any 
acquired psychiatric disorder, including PTSD, nor do they 
reflect an intent on the veteran's part to enter a claim for 
VA compensation for any psychiatric disorder.

Further contact by the veteran with the RO is shown in 
October 1977, at which time there was submitted a memorandum 
from the veteran's then-appointed representative indicating 
that there was attached a VA Form 8-4138, requesting a re-
evaluation of service-connected disabilities.  The attached 
form, VA Form 21-4138, Statement in Support of Claim, was 
executed by the veteran in October 1977, reading as follows:

I request a re-evaluation of my 40 percent 
service-connected disability (back and left 
shoulder, lungs.)  Gunshot wound and destroyed 
nerves.

I would like the D.A.V. to help me with this 
matter.

In response, the RO requested the veteran by letter in 
November 1977 to furnish current medical evidence of 
increased service-connected disablement, to which he failed 
to respond.  Further VA contact was made by the veteran in 
September 1979, when he requested that another dependent be 
added to his compensation award.  

Also of record, or deemed to be so through Bell v. Derwinski, 
2 Vet. App. 611 (1992), are multiple administrative records 
involving the veteran's participation in programs of 
vocational rehabilitation and educational training under 
Chapters 31 and 34 prior to July 28, 1981.  Such records in 
no way signify the veteran's intention to apply for VA 
compensation for a psychiatric disorder, including PTSD, and 
do not otherwise identify an acquired psychiatric disorder of 
service origin. 

I.

As to all of the evidence received by VA prior to June 1981, 
there is not shown to be a single indication reflective of an 
intention on the part of the veteran to apply for and/or 
obtain VA compensation for service connection for PTSD or any 
other acquired psychiatric disorder.  While the Board notes 
the psychiatric complaints and findings, as set forth in VA 
treatment records beginning in November 1972, there is 
lacking any documentation in those records of the veteran's 
request for a determination of entitlement or evidence of his 
belief in entitlement to service connection for any 
psychiatric disorder.  Neither he nor any medical provider 
during that time frame linked any psychiatric complaint, 
finding, or diagnosis to the veteran's period of military 
service.  Moreover, the veteran's reference to "destroyed 
nerves" in his October 1977 statement is unaccompanied by 
any indication either in the form of clarifying statement or 
medical evidence that he was referring to his own impaired 
mental status.  Notation is made that the veteran's original 
claim for VA compensation referenced nerve damage of the left 
arm, and in the context of his October 1977 statement, it 
appears that he was requesting increased evaluations for his 
service-connected disabilities, including his residuals of a 
gunshot wound and claimed neurological damage.  To infer 
otherwise would require undue speculation.

The representative's argument that the provisions of 
38 C.F.R. § 3.157 are controlling in this instance is 
mistaken.  The Board recognizes that the date of a VA 
outpatient or hospital examination or the date of hospital 
admission to a VA or uniformed services hospital, or the date 
of the veteran's admission to a non-VA hospital, where the 
veteran was maintained at VA expense, will be accepted as the 
date of receipt of a claim.  38 C.F.R. § 3.157(b)(1) (1998).  
The date of receipt by VA of evidence from a private 
physician or layman, as well as evidence from a State or 
other institution, will be accepted as the date of an 
informal claim.  38 C.F.R. § 3.157(b)(2) and (3) (1998).  
However, the cited regulation is predicated on claims for 
increase involving a prior allowance of a claim for pension 
or compensation, disallowance of a formal claim for 
compensation for the reason that the service-connected 
disability is not compensable in degree, prior disallowance 
of a claim for compensation or pension by a retired member of 
a uniformed service due to receipt of retired pay, or prior 
disallowance of pension on the basis that the disability was 
not permanently disabling.  38 C.F.R. §§ 3.157(b), 3.160(f) 
(1998).  In this case, a claim for increase is not at issue 
and there was no adjudication of the type required by 
38 C.F.R. § 3.157(b).  

As well, the undersigned knows of no legal authority for the 
proposition advanced by the veteran's representative that 
entry of a diagnosis, alone, is sufficient to establish an 
informal claim of entitlement to service connection.  The 
representative's claimed reliance upon the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Servello is misplaced.  In Servello, the issue before the 
Court was that of a claim for increased compensation benefits 
on the basis of individual unemployability, and it was a VA 
examiner's opinion regarding the existence of profound 
interference with social and economic adjustment that was 
found by the Court to constitute an informal claim therefor.  
The undersigned notes further that 38 U.S.C.A. § 5101(a) 
(West 1991) mandates that a claim must be filed in order for 
any type of benefit to accrue or be paid, Jones v. West, 136 
F3d 1296, 1299 (Fed. Cir. 1998), and that the mere presence 
of medical evidence in the record does not establish an 
intent on the part of the veteran to seek service connection 
for the benefit in question.  See Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Crawford v. Brown, 5 Vet. App. 33, 35 
(1993).  While the Board must interpret the veteran's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the veteran.  Brannon at 35; 
see Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

II.

Information of record indicates that the veteran was advised 
by VA in June 1981 correspondence that he was no longer 
eligible to receive VA educational assistance beyond April 4, 
1978, his delimiting date.  The veteran responded in July 
1981, noting that he was unable to pursue his desired 
educational objectives from the time he left service until 
his delimiting date and that he desired representation in 
order to explain fully his reasons for disablement.  
Thereafter, in a VA Form 21-4138, Statement in Support of 
Claim, received by the RO on July 28, 1981, the veteran 
initially described the existence of a mental impairment of 
service origin that he identified as battle fatigue related 
to the circumstances surrounding his inservice combat wounds 
sustained in Vietnam.  He also explained that his mental 
status was adversely affected by post-service events, 
including a return to civilian employment with General Motors 
at a point in time reportedly too soon after his receipt of 
combat wounds, claimed discriminatory practices of his 
employer, and the negative attitude toward Vietnam veterans 
he encountered upon his discharge from military service.  
Reference was also made to his use of sick leave/leave of 
absence following his return to work in February 1965 and his 
receipt of care from a psychiatrist while employed with 
General Motors.  

Such statement, while not offered for the purpose of 
obtaining VA compensation benefits, is reflective of the 
veteran's belief that he was suffering from battle fatigue as 
a result of inservice events in Vietnam.  38 C.F.R. § 3.1(p).  
While the veteran did not specifically identify PTSD, he 
therein described the existence of a mental impairment of 
service origin or one due to inservice events, such as 
reasonably raised the issue of his entitlement to service 
connection for PTSD by means of an informal claim.  As the RO 
failed to furnish the veteran an application form once it had 
received his informal claim, in contravention of 38 C.F.R. 
§ 3.155(a), the requirement that a formal claim be submitted 
is waived and the informal claim of July 28, 1981, remains a 
pending, unadjudicated claim to this point.  See Hamilton v. 
Brown, 4 Vet App. 528, 544 (1993) (en banc), aff'd, 39 F.3d. 
1574 (Fed. Cir. 1994); Servello at 200.

III.

Given that a claim for service connection for PTSD was filed 
on July 28, 1981, and no earlier, it need only now be 
determined at what point in time the veteran's entitlement 
arose to service connection for PTSD.  See 38 C.F.R. 
§ 3.400(b)(2)(i).  As noted by the RO, possible PTSD was 
noted initially by a VA medical professional on May 31, 1988, 
and the existence of PTSD was confirmed through a VA 
hospitalization, beginning in August 1989, inclusive of a VA 
psychiatric examination conducted in September 1989 during 
the course of said hospitalization.  There is nevertheless 
ample medical evidence as to the veteran's receipt of medical 
assistance from VA, beginning in November 1972, due to an 
anxiety state, and his receipt of treatment from his 
employer's medical staff, beginning in December 1973, and 
continuing through January 1975, for management of entities, 
variously diagnosed as nervous exhaustion, anxiety reaction, 
and anxiety.  Such data were reviewed by a VA social worker 
who also counseled the veteran, beginning in 1988, and who in 
a written statement in August 1988 and in a transcript of 
testimony furnished in September 1990 in connection with a 
proceeding before the Social Security Administration, that 
the veteran's PTSD, as manifested in part by anxiety and 
depression, had been initially present in 1969.  Such opinion 
is not contradicted by any other competent medical evidence 
of record.  That being the case, the undersigned necessarily 
concludes that the veteran's PTSD had its onset in 1969.  

Inasmuch as the veteran failed to submit a claim for PTSD 
within one year of his separation from miliary service, 
governing legal authority, as cited above, provides that the 
earliest effective date assignable for the grant of service 
connection for PTSD is the later of the date of receipt of 
claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2).  Here, entitlement arose in 1969 and 
the date of receipt of the veteran's claim was July 28, 1981.  
Accordingly, assignment of an effective date for the 
veteran's grant of entitlement to service connection for PTSD 
must be made effective as of the date of his claim therefor, 
July 28, 1981, but no earlier.

III.

In an effort to be responsive to the veteran's many 
contentions, it is noted that the undersigned has considered 
all of the evidence of record in deciding the merits of the 
instant claim.  It is pointed out, however, in terms of 
ascertaining at what point in time the veteran initially 
filed a claim for service connection for PTSD that evidence 
consisting of VA examination and treatment reports, in 
addition to VA counseling records, all of which were compiled 
subsequent to July 28, 1981, as well as all evidence from 
private physicians, laymen, State or other institutions which 
was received by VA after July 28, 1981, including but not 
limited to records of psychiatric care from December 1973 to 
January 1975, do not control the disposition of that potion 
of the appellate issue presented.  As that evidence was 
compiled or received by VA after July 28, 1981, it has no 
bearing on the question of when a VA claim for service 
connection for PTSD was initially filed.


Lastly, further development of the evidence is not deemed to 
be in order, given that it is found that further medical 
input is unnecessary.  The evidence already on file points to 
the onset of the veteran's PTSD in 1969, a point in time that 
preceded the VA's receipt of the veteran's initial claim for 
service connection for PTSD.  It is not otherwise shown that 
additional medical input would in any way change the Board's 
disposition of this matter.  As well, the Board disagrees 
with the argument advanced that the RO failed to comply with 
the Board's remand of August 1997 in violation of Stegall v. 
West, 11 Vet. App. 268 (1998).  The statement attributed to 
the Board by the veteran's representative, reportedly 
directing the RO to review all communications of the veteran 
in order to determine whether they constituted a claim, was 
in fact a statement of the argument advanced by the 
representative prior to entry of the remand.  It is not 
otherwise shown that the RO failed to comply with any of the 
directives set forth in the prior remand.  For the reasons 
noted, there is no reasonable basis to undertake further 
development of this case.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

An effective date of July 28, 1981, but none earlier, is 
assigned for the veteran's grant of entitlement to service 
connection for PTSD.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


